Citation Nr: 1612880	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss, to include as due to aggravation of a preexisting condition.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Roanoke, Virginia.

The issues of entitlement to service connection for left ear hearing loss and a psychiatric disorder are addressed in the remand portion of the decision below.


FINDING OF FACT

Right ear hearing loss is not shown to be related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran's right ear hearing loss was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's November 2006 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and all identified VA and private treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116

The Veteran initially underwent a VA examination in January 2007; however, the examiner did not render an etiological opinion.  In November 2009, the Board remanded the Veteran's claim in order to provide him with another VA examination.  With respect to the service connection claim for right ear hearing loss, the Board directed the examiner to provide an opinion as to whether the Veteran's right ear hearing loss was related to service.  The Veteran received a VA audiological examination in April 2010, during which the examiner reviewed the evidence of record, considered the Veteran's statements, and rendered an opinion addressing all of the salient questions presented by the Veteran's claim.  Accordingly, the Board finds that the Veteran has received an adequate VA examination and that there has been substantial compliance with this portion of the Board's November 2009 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2014, the Board again remanded the above-captioned claims in order to provide the Veteran with another hearing before the Board as the Veterans Law Judge who conducted the hearing in July 2009 was no longer with the Board.  See 38 C.F.R. §§ 20.707, 20.717 (2015).  In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Accordingly, the Board finds that there has been substantial compliance with the Board's May 2014 remand directives.  See Stegall, 11 Vet. App. at 271.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record contains a current diagnosis of right ear hearing loss meeting the definition of a disability for VA compensation purposes.  See 38 C.F.R. § 3.385; see also Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran asserts that he was exposed to excessive noise from a power station generator, engines, vehicles, weapons, and artillery fire.  The Veteran's statements are competent evidence as to factual matters within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Service personnel records confirm that the Veteran served in an artillery unit, worked as a Pershing missile crewman, and received a sharpshooter badge and an expert M-16 rifle badge.  Accordingly, the Board finds the Veteran's statements to be credible evidence of in-service noise exposure.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service treatment records show no complaints of or treatment for right ear hearing loss during service.  An October 1970 service treatment record indicates that the Veteran underwent ear cleaning and was advised to return to sick call to have his hearing tested.  On a July 1971 report of medical history, the Veteran reported a history of running ears and ear, nose, and throat trouble, but denied a history of hearing loss.  Audiograms performed in July 1969, October 1969, and July 1971 did not show a right ear hearing loss disability.  

During the July 2009 hearing before the Board, the Veteran testified that he was not aware of any hearing loss during service, but he recalled experiencing symptoms of ear running, pain, and infection.  He reported in-service noise exposure from trucks and a power station generator, which sounded like a jet engine.  After service, the Veteran reported working for the railroad for over 30 years, where he "worked around a lot of noisy equipment" without the use of hearing protection.  The Veteran further testified that he was "sure [he] got [his] ears damaged on the railroad too, even worse probably than [he] did in the Army."  The Veteran stated that he first became aware of the fact that he had hearing loss in the late 1990's, when he joined a lawsuit against the railroad company for hearing loss.  During the course of litigation, the Veteran was apparently advised by an attorney that service treatment records showed that his hearing loss was attributable to his military service.  When asked if friends or family ever remarked that he seemed to have difficulty hearing after service, the Veteran responded affirmatively.

During the March 2015 hearing before the Board, the Veteran testified that he first noticed symptoms of hearing loss around 1998, when he joined the lawsuit against the railroad company.  He further testified that he did not recall having any problems with his hearing during service, but stated that according to documents produced during the lawsuit against the railroad, he "evidently . . . went on sick call for a hearing problem."  When asked what the sick call entailed, the Veteran stated that he believed it was for an ear infection, running ears, or possibly blood.  The Veteran further testified that upon his discharge from active duty, none of his family members noticed any difficulty hearing.   

The Veteran's statements are competent evidence as to the presence of observable symptoms, such as decreased hearing acuity.  See Layno, 6 Vet. App. at 469-70.  However, according to the Veteran's own testimony, he did not notice symptoms of hearing loss until approximately 1998.  This over 25-year period without symptoms of hearing loss weighs against the Veteran's service connection claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  With respect to the Veteran's July 2009 testimony that friends and family advised him that they noticed he had hearing problems after service, the Board assigns it no probative value, as the Veteran did not indicate when such remarks occurred.  See AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact).  Moreover, in during the March 2015 Board hearing, the Veteran testified that upon his discharge from active duty, his family did not notice any hearing difficulties.  

To the extent that the Veteran asserts that his current hearing loss had its onset after service, but was nevertheless caused by in-service events, the Board finds that opining on the origin of hearing loss, where the onset of symptoms occurs many years after service with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not show the Veteran has any specialized education, training, or experience in evaluating and determining the etiology of hearing loss.  Thus, the Board finds that the Veteran's statements are not competent evidence as to a nexus between his currently diagnosed right ear hearing loss and service.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus  where witnesses did not possess special training or expertise needed to establish medical causation).   

During a January 2007 VA examination, the Veteran reported difficulty hearing and understanding conversational speech, particularly in the presence of background noise and over the telephone.  The Veteran reported that to the best of his knowledge, his hearing was normal when he entered service, but indicated that his former civilian employer advised him that there was documentation in his military records indicating that he sought treatment for hearing loss while on active duty.    During service, the Veteran reported exposure to weapons fire, trucks, and a power station with a large generator, which he described as sounding like a jet engine.  Thereafter, the Veteran reported working as a clerk for the railroad for 33 years.  Audiometric testing revealed a diagnosis of right ear hearing within normal limits through 500 Hertz, sloping to a mild hearing loss at 1,000 to 2,000 Hertz and reaching a severe degree of sensorineural loss at 4,000 to 8,000 Hertz.

During an April 2010 VA examination, the Veteran reported in-service noise exposure from jet engine generators, vehicles, weapons, and artillery fire.  He reported post-service occupational noise exposure while working for a railroad company for 33 years and denied any recreational noise exposure.  Audiometric testing revealed normal hearing at 500 Hertz, dropping to a profound high frequency sensorineural hearing loss above 2,000 Hertz.  The examiner provided the following etiological opinion:

The configuration of the current hearing loss is consistent with noise induced damage; however, the audiometric hearing testing documented in the [claims file] and marked as separation is within normal limits for both ears.  Since hearing loss due to noise occurs at the time of the exposure, the current loss cannot be linked to service noise exposure.  

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A review of the record reveals no evidence linking the Veteran's right ear hearing loss to service beyond the Veteran's own assertions, which, as found above, are not probative evidence as to the etiology of a current hearing loss disability.  The Board finds that the April 2010 VA examiner's opinion is probative, as it is supported by a reasoned medical explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the only probative etiological opinion of record is the April 2010 VA examiner's opinion, which is negative to the Veteran's claim.  

Accordingly, service connection for right ear hearing loss is not warranted, as the probative evidence of record does not show that the Veteran's current right ear hearing loss is related to service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for right ear hearing loss is denied.


REMAND

As previously noted, service treatment records show left ear hearing loss meeting the definition of a disability for VA compensation purposes on clinical examination at the time of the Veteran's entrance into active duty.  See 38 C.F.R. § 3.385; see also 3.304(b) (2015) ("only such conditions as are recorded in examination reports are to be considered as noted").  

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where a preexisting condition was noted upon entry into service, the veteran has the burden of showing that the preexisting condition worsened in service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the veteran establishes worsening during service, then the disability is presumed to have been aggravated in service, and the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012). 

In the November 2009 Remand, the Board directed the VA examiner to provide an opinion as to whether the defective hearing in the left ear noted at entry into service underwent an increase in severity beyond natural progression during service.

The April 2010 VA examination report indicates that a July 1969 induction physical revealed mild hearing loss at 4,000 Hertz, and a July 1971 separation examination revealed hearing within normal limits for all four frequencies.  The examiner provided the following etiological opinion:

The configuration of the current hearing loss is consistent with noise induced damage; however, the audiometric hearing testing documented in the [claims file] and marked as separation is within normal limits for both ears.  Since hearing loss due to noise occurs at the time of the exposure, the current loss cannot be linked to service noise exposure.  

The Board finds that the opinion of the April 2010 VA examiner is insufficient because it does not specifically address whether the Veteran's preexisting left ear hearing loss underwent an increase in severity during service.  Although the examiner indicated that the Veteran had a preexisting hearing loss disability upon entrance into service and did not have one upon discharge, a comparison of the two audiograms reveals an increase in left ear auditory thresholds at four out of the five frequencies during the Veteran's active duty.  As the examiner only opined that the Veteran's hearing loss "cannot be linked to service noise exposure," the Board is without sufficient information to determine whether the Veteran's left ear hearing loss underwent an increase in severity during service.  Accordingly, the Board finds that a remand is necessary in order to obtain a supplemental opinion which complies with the terms of the Board's November 2009 remand directives.  See Stegall, 11 Vet. App. at 271. 

With respect to the service connection claim for a psychiatric disorder, the record shows that the Veteran has not received a VA examination.  Generally, a VA examination is necessary prior to a final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that a current psychiatric disorder was caused by a stressful in-service training exercise that occurred while serving as a Pershing missile crewman in Germany during the Vietnam War.  Specifically, the Veteran asserts that he came within 20 seconds of launching a missile which he "thought was going to be the start of World War III."  During the March 2015 Board hearing, the Veteran testified that this incident affected him psychologically, and he has had nightmares about it ever since.  

Service personnel records confirm that the Veteran served as a Pershing missile crewman with the United States Army Europe.  A December 2006 private psychiatric evaluation indicates that the Veteran reported nightmares about killing people with nuclear weapons and stated that he began drinking heavily during service.  The diagnoses included posttraumatic stress disorder, neurotic depression, and alcohol abuse.  Because there is at least an indication that a psychiatric disorder may be related to the Veteran's active duty, and there is no competent medical evidence of record addressing the etiology of the Veteran's psychiatric disorder, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine whether a psychiatric disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed psychiatric disorder was incurred in or due to the Veteran's active duty service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was need for further information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The evidence of record must be reviewed by the April 2010 VA examiner to obtain a supplemental opinion.  If the April 2010 VA examiner is unavailable or unable to provide an opinion, the evidence of record must be reviewed by another appropriate examiner.  The claims file and all electronic records must be reviewed, and the examiner must specify in the examination report that these records have been reviewed.  After reviewing the evidence of record, the examiner must:

a.)  Provide an opinion as to whether the Veteran's preexisting left ear hearing loss underwent an increase in severity during service.  The examiner must state the specific evidence of record upon which the opinion is based.  In doing so, the examiner must specifically consider and discuss the Veteran's induction and separation audiograms, which show an increase in left ear auditory thresholds at four out of the five frequencies during the Veteran's active duty.

b.)  If the preexisting left ear hearing loss underwent an increase in severity during service, the examiner must provide an opinion as to whether the increase in severity was due to the natural progress of the preexisting condition.  The examiner must state the specific evidence of record upon which the opinion is based.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiners.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a psychiatric disorder and left ear hearing loss must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


